Richard S. Uf,t.t,eb,, J.
Claimant was the owner of a farm containing approximately 170 acres. This farm, just outside the city limits of Elmira, New York, faced upper Lake Street, and the lands involved by the taking were located some distance easterly of the buildings and on the west slope of East Hill.
On November 2, 1955 the State appropriated 18.946 acres by filing a copy of the map in the Chemung County Clerk’s office. *283Service of this map was made on the claimant on November 28, 1955.
By the appropriation the State has divided the farm in half. The claimant still has the right to cross the new highway for farm purposes. This right is limited, however, and every possible use is not available to claimant.
The value of the land to the east of the new highway has been diminished by this restriction and this was recognized by the State’s witness. The same witness, however, did not favor any consequential damage to the land west of the new highway even though the farm was severed and its value as a unit is lessened.
Claimant’s expert witness testified that the best available use of the property taken was for a residential subdivision. It was shown that all the necessary facilities were available but the proof as to the cost of development left much to be desired. The court does not rule out such possibility but does consider it remote.
Neither party provided the court with a before and after value of the farm as a unit. Since the damage here is both direct and consequential the court should express an opinion as to those values.
The farm consisted of a large manor house, four tenant houses, a greenhouse, various sheds and outbuildings in addition to the 170 acres of land. None of the buildings were taken by the appropriation.
It is the opinion of the court that the fair and reasonable market value of the entire farm before the appropriation was $90,000 and that the fair and reasonable value after the appropriation was $75,190.
Claimant has been damaged in the amount of $14,810. That such award is for direct and consequential damages and includes an allowance for any fencing which may be required in the future.
Interest is awarded from November 2, 1955 to May 28, 1956, and from August 15, 1956 to the date of entry of judgment.
Claimant had originally asked for damages for the appropriation of parcel 320 of map 317 of the Ehnira-Horseheads Connection Pt. 2. This claim was withdrawn and upon consent was dismissed.
This claim has not been assigned.
The court has viewed the premises.
Submit findings.